DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 14 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13-20 of copending Application No. 16/796,431 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the limitations are not word for word all the structure and functions are taught albeit using different words and placed in different claims/paragraphs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 3 recite the limitations "a first position" and “a second position” in lines 3-4.  There is sufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the first double throw switch” and “the second double throw switch” there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US Patent No. 3,112,876) in view of Edwards et al (US PG Pub. No 2009/0000302) and Adams et al (US PG Pub. No. 2004/0137391).
Regarding claims 1 and 6:
	Sullivan teaches a gas valve control circuit (80 to 86 and 18) of a water heater (boiler) comprising: a gas valve assembly (18) configured to control a flow of a fuel gas to a water heater; and a switch assembly (80 and 86) comprising a switch in each leg of a plurality of legs of a power supply to the gas valve assembly, the switch assembly configured to supply power (top leg of 80/86) and a return (bottom leg of 80/86) to the gas valve assembly in a first position and to open the plurality of legs of the power supply to the gas valve assembly in a second position (see figure 3)
	Sullivan fails to disclose a powered vent electronic control circuit comprising a controller configured to control an operation of heating device having a powered draft inducer; the switch assembly configured to indicate a position of the switch assembly and a controller configured to sense a position of the switch assembly. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Edwards to include indicating whether a switch is opened or closed in order to provide a redundant check on whether the switch has been activated or not and so as to determine if the switch is defective.
	Adams teaches a gas valve control circuit similar to Sullivan including a powered vent electronic control circuit (28 with 50/54) comprising a controller (12) configured to control an operation of heating device having a powered draft inducer (54).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Adams to include an induced draft to prevent flammable vapors from spilling into the home (see at least Adams paragraph 4).

Regarding claim 3:
	Sullivan modified above teaches wherein the switch assembly comprises a second double-throw switch (bottom switches of 80/86) configured to connect a return path to the gas valve assembly in a first position and to open the return path from the gas valve assembly in a second position (the examiner notes that while the switch does not appear to be a double throw switch, in the sense that 

Regarding claim 9:
	Sullivan modified above teaches a water heater controller comprising: a processor (12 of Adams as modified above) communicatively coupled to a memory device (see claim 10 of Adams as modified above); a gas valve assembly (18) configured to control a flow of a fuel gas to a combustion chamber of a water heater (combustion chamber of boiler), the combustion chamber coupled in flow communication with a forced draft inducer (as modified with Adams above); an inducer fan relay (50 of Adams as modified above) controlled by the processor and configured to supply power to the forced draft inducer; and a switch assembly (80-86) comprising a switch in each leg of a plurality of legs of a power supply to the gas valve assembly, the switch assembly configured to: supply power (top leg of 80/86) and a return (bottom leg of 80/86) to only the gas valve assembly in a first position and to open the plurality of legs of the power supply to the gas valve assembly in a second position; and indicate a position of the switch assembly to the controller in both the first position and the second position (see claim 1 addressed above). 

Regarding claim 12:
	Sullivan modified above teaches wherein the processor receives a gas relay output voltage signal to indicate a first position of the switch assembly (see Edwards where a digital signal is sent to indicate the position of the switch which requires a voltage). 

Regarding claim 14:
	See claim 3 addressed above.
 
Regarding claim 15:
	Sullivan modified above teaches the first double-throw switch and the second double-throw switch are ganged together (see figure 3 where the switches are joined). 

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Edwards and Adams as applied to claims 1 and 9 above respectively, and further in view of Nelson et al (US Patent No. 2,682,922).
Regarding claims 4 and 16:
	Sullivan modified above teaches all of the above except wherein the switch assembly comprises a manually operated switch. 
	Nelson teaches a gas valve control circuit similar to Sullivan including a manually operated double pole, double throw switch (16).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Nelson to have the gas valve be manually operated in order to allow a user to manually turn off the burner is necessary.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Edwards and Adams as applied to claims 1 and 9 above respectively, and further in view of Adams et al (US Patent No. 6,050,281).
Regarding claims 5 and 17:

	Adams teaches a gas valve control circuit similar to Sullivan including a bridge rectifier circuit (see column 3, lines 1-11).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Adams to include a bridge rectifier in order to be able to convert AC to DC outputs if necessary.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762